IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0193
                              Filed August 19, 2015


IN RE THE MARRIAGE OF ALAN J. ANANIA
AND BRENDA J. ANANIA

Upon the Petition of
ALAN J. ANANIA,
      Petitioner-Appellant,

And Concerning
BRENDA J. ANANIA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Alan Anania appeals from the alimony provisions of the parties’ dissolution

decree. AFFIRMED AS MODIFIED.




      Cami N. Eslick of Eslick Law, Indianola, for appellant.

      Carmen E. Eichmann of Eichmann Law Firm, Des Moines, for appellee.




      Considered by Danilson, C.J., McDonald, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                           2


MAHAN, S.J.

        Alan Anania appeals from the district court’s decree dissolving the parties’

marriage. He contends the district court erred when it determined (1) equity

entitled Brenda Anania to an award of alimony from him and (2) $850 per month

for a period of five years was an equitable award of alimony. Brenda requests

appellate attorney fees.       We affirm as modified and award Brenda appellate

attorney fees.

I. Background Facts and Proceedings.

        Alan and Brenda were married in 1989. They have two adult children who

are not a part of this action. Brenda was a stay-at-home mom until 1993, when

she began working as a dog groomer. After she began working, Brenda still

fulfilled a majority of the household duties and childcare.       Alan has worked

primarily in auto sales throughout the time of the marriage, which often required

him to work long hours. Neither party has a college degree, and only Brenda

graduated from high school.

        In   the   fall   of   1999,   Brenda   was   diagnosed   with   Wegener’s

Granulomatosis, an auto-immune disease in which the immune system attacks

the body’s own tissues. The district court found that even though there is no cure

for this disease, Brenda was in remission and able to work.

        A decree of dissolution was granted on November 3, 2013. The district

court ordered Alan to pay Brenda alimony in the amount of $850 per month for a

period of five years. Alan appeals the district court’s award of alimony to Brenda.

Brenda asserts the alimony award was equitable and requests appellate attorney

fees.
                                          3


II. Standard of Review.

         Our review of cases in equity is de novo. Iowa R. App. P. 6.907; In re

Marriage of McDermott, 827 N.W.2d 671, 676 (Iowa 2013). “In undertaking our

review, we examine the entire record and decide anew the issues properly

presented.” In re Marriage of Rhinehart, 704 N.W.2d 677, 680 (Iowa 2005).

“Although our review of the district court’s award of alimony is de novo, we give

that court considerable latitude in making this determination” based on the

criteria in Iowa Code section 598.21A(1) (2013). In re Marriage of Anliker, 694

N.W.2d 535, 540 (Iowa 2005) (internal citations omitted).

III. Alimony.

         Alimony is a stipend to a former spouse “in lieu of the other spouse’s legal

obligation for support.” Id. “Such an award is not an absolute right, and whether

it is awarded depends on the circumstances of the particular case.” Id. “We

consider property division and alimony together in evaluating their individual

sufficiency.” In re Marriage of O’Rourke, 547 N.W.2d 864, 866 (Iowa Ct. App.

1996).

         Brenda was awarded alimony of $850 per month for a period of five years.

Alan claims any alimony award to Brenda is inequitable. However, we find that

an equitable accommodation of the parties’ respective earning capacities, needs,

and standards of living requires a modification, not elimination, of the district

court’s alimony award.      Based on our de novo review of the circumstances

presented, we find an alimony award of $600 per month for a period of five years

is equitable. See id.
                                       4


IV. Attorney Fees.

      Brenda requests attorney fees on appeal.

            Appellate attorney fees are not a matter of right, but rather
      rest in this court’s discretion. Factors to be considered in
      determining whether to award attorney fees include: “the needs of
      the party seeking the award, the ability of the other party to pay,
      and the relative merits of the appeal.”

In re Marriage of Sullins, 715 N.W.2d 242, 255 (Iowa 2006) (quoting In re

Marriage of Okland, 699 N.W.2d 260, 270 (Iowa 2005)). After considering the

above factors, we conclude an award to Brenda of appellate attorney fees in the

amount of $1000 is reasonable.

      Costs are taxed one-half to each party.

      AFFIRMED AS MODIFIED.